TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                  ON MOTION FOR REHEARING


                                       NO. 03-14-00788-CV



                                   In re Cedric Bernard Walton


                      ORIGINAL PROCEEDING FROM MILAM COUNTY



                                 MEMORANDUM OPINION


                We withdraw our opinion dated December 31, 2014, and substitute the following

opinion in its place. Relator’s motion for rehearing is denied.

                In this petition for writ of mandamus, relator Cedric Bernard Walton seeks to compel

the trial court to enter a judgment nunc pro tunc awarding him certain pretrial jail-time credit, which

the trial court has now denied. See Tex. Code Crim. Proc. art. 42.03, § 2(a). A writ of mandamus

will issue to direct the entry of such judgment nunc pro tunc “only if the right to pretrial jail-time

credit is absolutely indisputable.” In re Brown, 343 S.W.3d 803, 804 (Tex. Crim. App. 2011).

Relator must provide the reviewing court with a record sufficient to establish his right to mandamus

relief. In re Mendoza, 131 S.W.3d 167, 168 (Tex. App.—San Antonio 2004, orig. proceeding);

see Tex. R. App. P. 52.7(a)(1) (requiring relator to file certified or sworn copy of every document

material to claim for relief).
                Here, Walton failed to provide a record supporting his alleged entitlement to jail-time

credit. As such, it is not “absolutely indisputable” that he is entitled to the jail-time credit sought.

See In re Brown, 343 S.W.3d at 804.

                Because Walton failed to demonstrate his right to relief, the petition for writ of

mandamus is denied.




                                                Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: January 28, 2015




                                                   2